DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/12/2022 has been entered. Claims 1-15 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set for in the Non-Final Office Action mailed on 12/20/2021.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record all failed to show either alone or in combination the details of an aircraft passenger compartment suite, comprising: a privacy shell element proximate to an aircraft seat installed within the aircraft passenger compartment suite, a first section of the privacy shell element being configured to conform to a primary section of the aircraft seat, a second section of the privacy shell element being configured to conform to an auxiliary section of the aircraft seat, the primary section positioned substantially parallel to the auxiliary section of the aircraft seat, where an edge of the primary section is substantially flush with an edge of the auxiliary section of the aircraft seat to form a combined area of the aircraft seat, the privacy shell element including a first profile configured to conform with the aircraft seat when the aircraft seat is in a first position, the privacy shell element including a second profile configured to conform with the aircraft seat when the aircraft seat is in a second position, the second profile of the privacy shell element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644